                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 KERRY MORGAN,                              :   Case No. 3:19-cv-104
                                            :
        Plaintiff,                          :   Magistrate Judge Sharon L. Ovington
                                            :   (by full consent of the parties)
 vs.                                        :
 FORESTVIEW OPCO, LLC, et al.,              :
                                            :
        Defendants.                         :
                                            :


                        FINAL ORDER AND JUDGMENT


       This matter comes before the Court upon the Parties’ proposed settlement

agreement. (Doc. #16). Upon receiving notification of an agreement, this Court held a

hearing at which the Parties indicated that they reached a settlement agreement and are

satisfied with the agreement. No one appeared in court to contest the terms of the

settlement.

       Accordingly, this Court hereby ADOPTS the Parties’ proposed settlement

agreement (Doc. #16) and DISMISSES this action with prejudice, provided that any of

the parties may, upon good cause shown within sixty days, reopen the action if settlement

is not consummated. The Court will retain jurisdiction to enforce the terms of the

settlement between the parties.

       IT IS SO ORDERED.

December 3, 2019                                s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge
